Citation Nr: 1509366	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Whether new and material evidence to reopen a service connection claim for bilateral hearing loss has been received.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1959 to September 1967.  

Historically, in a September 2004 rating decision, the RO denied service connection for bilateral hearing loss.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO denied the Veteran's request to reopen his claim for service connection for bilateral hearing loss.  Later in June 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in October 2012.  

In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of such file discloses a copy of the September 2013 hearing transcript.  The Virtual VA file also includes more than 400 pages of records of VA treatment records dating from November 2005 to May 2013 that have been added to the claims file since the RO's last adjudication of the claim in September 2012.  Although neither the Veteran nor his representative has explicitly waived initial RO consideration of the records (see 38 C.F.R. § 20.1304 (2014)), in this case, no such waiver is required.  As discussed in more detail below, the audiology records included among the treatment records document his reports of in-service noise exposure, and that he has current hearing loss-facts that were established at the time of the prior denial.  As this evidence is cumulative of evidence already of record, it does not constitute additional, relevant evidence within the meaning of section 20.1304.  The Board further notes that the Veteran essentially testified as to the contents of these records during the Board hearing.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  In the September 2004 rating decision, the RO denied service connection for bilateral hearing loss; although notified of the denial in an October 2004 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  Evidence associated with the claims file since the September 2004 denial, when considered by itself or in connection with evidence previously assembled, is cumulative of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the previously denied claim for service connection at issue, and/or does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The September 2004 decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).  

2.  As evidence received since the September 2004 final decision is not new and material, the criteria for reopening the previously denied claim for service connection are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, in a June 2011 letter, the RO advised the Veteran that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from state or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  The letter also explained the  bases for the prior denial of the claim, as well as provided general information concerning VA's assignment of a rating and an effective date( in the event  service connection is awarded), consistent with  Dingness/Hartman.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA records, VA examination, and VA medical records were obtained.  Also of record and considered in connection with the appeal is the transcript of July 2013 Board hearing, along with written statements provided by the Veteran and his wife,  on his behalf.  The Board finds that further AOJ action on this claim, prior to appellate consideration, is not required. 

As indicated below, no VA examination has been conducted in connection with this claim.  However, as explained below, the Board has determined, like the RO determined, that new and material evidence to reopen the claim has not been received.  Hence, VA is not required to conduct an examination or to otherwise obtain a medical opinion in connection with the claim.  See   38 C.F.R. § 3.159(c)(4) (2014).  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

As regards the July 2013 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance  with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited information from the Veteran as to the existence of evidence relevant to the claim.  Although the undersigned did not explicitly suggest the submission of any additional evidence, this omission is not shown to prejudice the Veteran, and is, hence, harmless.  During the hearing, the Veteran provided a courtesy copy of a previous lay statement written by the Veteran's wife.  Moreover, nothing during the hearing  gave rise to the possibility that an existing, relevant evidence had been overlooked with regard to the claim being decided on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539,  543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Request to Reopen

Under the legal authority in effect in 2004 and presently, service connection may be  granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002 and 2014); 38 C.F.R. § 3.303 (2004 and  2014).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004 andd 2014) .

In this case, as noted above, in a  September 2004 rating decision, the RO denied the Veteran's original claim for service connection for bilateral hearing loss.  The evidence then of record consisted of the Veteran's service treatment records (STRs) (which reference normal testing results, and no complaint, findings, or diagnosis of hearing loss), private medical records from his former employer (which reflect audiometric testing results that appear to document hearing loss as early as 1978),  and the report of an August 2004 VA examination (which includes audiometric testing results confirming current hearing loss disability and a medical etiology opinion) .  The denial of the Veteran's claim was primarily based on the absence of hearing loss recorded in the Veteran's STRs and the VA examiner's negative medical nexus opinion.  The RO reasoned the condition was neither caused nor incurred in service.  

Although notified of the denial in October 2004, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the September 2004 denial of service connection for bilateral hearing loss is final as to the evidence then of record (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the Veteran sought to reopen his claim for service connection for bilateral hearing loss in March 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the September 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Evidence added to the file since the September 2004 rating action primarily consists of the various written statements from the Veteran and his wife, on his behalf, as well as the transcript of the Board hearing, and the additional VA treatment records received since the RO's last adjudication of the claim.

First addressing the additional medical evidence received, a  February 2007 note reflects that the Veteran was seen for an audiology consultation.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in the right ear with mild to severe, rising to moderately-severe, sensorineural hearing loss in the left ear.  The Veteran was counseled on the effects of noise on hearing and the need for hearing conservation and protection.

VA records dated in August 2010 indicate that the Veteran was seen for an audiology consultation during  which it was noted  that he had mild to severe sensorineural hearing loss in both ears.  The Veteran was counseled on hearing aid options.  

VA records dated in July 2012 show continued treatment for hearing loss and the fitting and testing of a hearing aid. 

None of the additionally received medical records provides a basis to reopen the previously denied  claim.  Some of the VA records document the Veteran report of experiencing  noise exposure in the infantry without hearing protection; others reflect the Veteran's current diagnosis of bilateral hearing loss.  However, both of these facts were already established by the evidence on file at the time of the September 2004 final decision.  

Essentially, the additionally-received records document VA treatment for bilateral hearing loss beginning in 2007, and going forward to 2012, with no medical comment or opinion addressing the etiology of current hearing-the matter upon which this claim turns.  See Morton v. Principi, 3 Vet. App. 508 (1992) (holding that , that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence).  See also Mintz v. Brown, 6 Vet. App. 277, 280 (1994) and Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (holding that evidence of treatment for  disease, without addressing the crucial matter of nexus (i.e., a connection to a service-related event or condition), does not constitute new and material evidence). 

Thus, while the VA treatment records added to the file since September 2004 are "new" in the sense that they were not previously before agency decision makers, these records are essentially cumulative of evidence previously of record.  And, as they include nothing to indicate that the Veteran currently has service-related bilateral hearing loss, they are not new and material for purposes of reopening the claim.
  
As for the oral and written assertions of the Veteran and his wife, the Veteran has continued to assert his significant in-service noise exposure during service (to include reiterating a  specific incident of acoustic trauma while in a fox hole during service, as well as his denial of post- service, employment-related noise exposure), and his wife has stated that the Veteran recounted to her his exposure to loud noises in services, and that, at times after service, he had problems hearing her when she spoke to him.  The Board also finds that none of these lay assertions constitute new and material evidence to reopen the claim.

The Board points out that lay statements simply reemphasizing a  position previously considered in the prior final decision are not new or sufficient to reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the September 2004 final decision, the Board notes that the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence under 38 U.S.C.A. § 5108.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In any event, moreover, to the extent that the lay assertions are being offered in an attempt to establish a medical nexus between current hearing loss and service,  the Board emphasizes that the matter of whether the Veteran has current bilateral hearing loss as a result of any in-service noise exposure/acoustic trauma is a complex medical matter-the resolution of which requires education, training and expertise-and, thus, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  As neither the Veteran nor his wife is shown to have such education, training and expertise, neither is competent to opine on the matter on which this claim turns.  Therefore, such assertions, alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for bilateral hearing loss are not met, and the RO's September 2004 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).






      (CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received to reopen the previously-denied service connection claim for bilateral hearing loss, the appeal is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


